IN THE
                         TENTH COURT OF APPEALS

                               No. 10-10-00155-CV

CRYSTAL PARADISE DYNASTY, LLP,
                                                          Appellant
v.

BARNETT GATHERING, LP,
                                                          Appellee


                         From the 220th District Court
                             Bosque County, Texas
                       Trial Court No. 07-09-23407 BCCV


                         MEMORANDUM OPINION


      Crystal Paradise Dynasty, LLP sought to appeal an adverse judgment rendered

against it in a condemnation proceeding. The appeal was referred to mediation. After

the date set for mediation had passed, the Court received a letter dated November 17,

2010 from the mediator informing the Court that the case had been successfully

mediated and that closing documents would be prepared and submitted to the Court in

a timely manner. When no further information was received, the Clerk of this Court, in

a letter dated December 27, 2010, notified Crystal Paradise Dynasty, LLP that they must

provide the Court with a motion to dismiss or other document addressing the proper
disposition of the appeal within 14 days from the date of the letter. The Clerk also

warned Crystal Paradise Dynasty, LLP that if the Court did not timely receive a motion

to dismiss the appeal or other document addressing the proper disposition of the

appeal, the appeal would be dismissed for want of prosecution.

       More than 14 days have passed, and we have not received a motion to dismiss

the appeal or other document addressing the proper disposition of the appeal.

       Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.3(b).



                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed January 26, 2011
[CV06]




Crystal Paradise Dynasty v. Barnett Gathering                                   Page 2